Citation Nr: 0920903	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to 
warrant a grant of service connection for left leg shell 
fragment wounds.  

4.  Whether new and material evidence has been submitted to 
warrant a grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
hearing loss and tinnitus and determined that the Veteran had 
failed to submit new and material evidence to reopen the 
claims for service connection for PTSD and left leg shell 
fragment wounds.  

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in May 2009.  A transcript 
of that proceeding has been associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  On May 2009, prior to the promulgation of a decision in 
the appeal, the RO received notification from the Veteran's 
representative that a withdrawal of his claim as to whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for left leg shell 
fragment wounds was requested.  

3.  The Veteran's bilateral hearing loss was not manifested 
during service or within one year of service discharge and 
has not been shown to be causally or etiologically related to 
active military service.  

4.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be causally or etiologically 
related to active service.

5.  In an unappealed rating decision issued in October 2001, 
the RO denied service connection for PTSD on the basis that a 
diagnosis of PTSD had been documented, and that the claimed 
stressor had not been verified.

6.  The evidence received since the last prior denial of 
service connection for PTSD relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim. 

7.  The preponderance of the evidence establishes that the 
Veteran does not have a diagnosis of PTSD in accordance with 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran's representative as to the issue of whether new 
and material evidence had been submitted to warrant a grant 
of service connection for left leg shell fragment wounds have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.         38 U.S.C.A. §§ 1101, 1110, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307,32.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4. The October 2001 rating decision denying the claim of 
service connection for PTSD is final. 38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.304, 20.302, 20.1103 (2008).

6.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Left leg shell fragment wounds  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2008).  On May 6, 2009, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran's representative 
that he wished to withdraw his appeal involving whether new 
and material evidence had been submitted to reopen service 
connection for left leg shell fragment wounds.  See hearing 
transcript.  As the Veteran has withdrawn his appeal 
regarding this issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA 
notices in November 2004 and May 2005, prior to the January 
2006 rating decision.  Thus, the timing requirements of 
Pelegrini have been satisfied.   

In the May 2005 notice, the RO informed the Veteran of what 
the evidence must show to establish entitlement to service 
connection.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA. As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, this notice error is rendered moot as the 
Veteran's claims for service connection are being denied and, 
consequently, no disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by a 
decision at this time.  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the November 2004 VCAA notice, the Veteran was informed of 
the requirement that new and material evidence was necessary 
to reopen the previously denied claim for PTSD, explained the 
evidence necessary to reopen the claim, and defined the legal 
standard for such evidence by language that comports with the 
relevant regulatory provisions of 38 C.F.R. § 3.156(a).  
Thus, the directives of Kent have been satisfied.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues decided herein are in the claims 
folder.  Nothing indicates that the Veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  In addition, the Veteran has been 
afforded VA examinations with respect to the claims on 
appeal.  

The Board acknowledges the Veteran's representative's request 
for an additional VA examination to evaluate the Veteran's 
PTSD.  However, the record reflects that the Veteran was 
afforded an examination in September 2005.  In reviewing the 
report, the Board observes that the Veteran reported his in-
service stressors and the examiner conducted a review of the 
claims file and supported his opinions with a full rationale.  
As such, an additional VA examination is not necessary to 
decide the claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

III.	Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and 
tinnitus.  During the May 2009 hearing, the Veteran testified 
that his hearing loss began shortly after service and that he 
had noticed tinnitus for many years.  See hearing transcript.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).




In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, supra.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  As noted above, hearing loss is determined for 
VA purposes using criteria provided under 38 C.F.R. § 3.385.  
An August 2005 VA audiology examination report shows auditory 
thresholds of 40 decibels (dB) or higher in at least one of 
the required frequencies for both ears.  The VA examiner 
noted that the audiological evaluation revealed bilateral 
severe high frequency sensorineural hearing loss.  As such, 
the evidence shows that the Veteran has a current bilateral 
hearing loss disability.  The report of a November 2006 VA 
examination included a diagnosis of tinnitus.  Element (1) of 
Hickson has therefore been met.



As to element (2) of the Hickson analysis, the Board notes 
that the service treatment records are negative for any 
notation, documentation, or complaints regarding hearing loss 
or tinnitus.  Indeed, at his June 1970 separation 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
not 
tested
0
LEFT
0
0
0
not 
tested
0

Whispered and spoken voice testing was also noted to 15/15 
bilaterally.  Further, in the June 1970 Report of Medical 
History, the Veteran denied hearing loss and denied ear, 
nose, or throat trouble.  In short, neither a hearing loss or 
tinnitus disability was shown in service.

Notwithstanding the foregoing, the Board claims that he 
experienced acoustic trauma during his active service.  His 
military occupational specialty was combat engineer.  There 
is also evidence that the Veteran is a recipient of the 
Purple Heart, which he states was awarded to him as a result 
of injuries sustained from a mine explosion.  Given the 
foregoing, the Board will therefore concede that the Veteran 
has in service noise exposure.  38 U.S.C.A. § 1154(a) & (b).  
Thus, as to element (2), the incurrence of an in-service 
injury has been established.

The final element of the Hickson equation is whether there is 
medical evidence of a nexus between the claimed injury (noise 
exposure) and his diagnosed hearing loss and tinnitus.  The 
preponderance of the evidence is against this aspect of the 
Veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The evidence weighing against the Veteran's claim consists of 
a November 2006 addendum to the August 2005 VA examination 
report.  The examination report shows that the Veteran 
complained of difficulty understanding in noise and groups of 
people.  At the time of his August 2005 examination, the 
Veteran had a history of unprotected exposure to military 
noise as well as civilian noise.  The Veteran also explained 
that he experienced moderate, bilateral, constant, tonal 
tinnitus of unknown etiology that began 5 years ago.  
Thereafter, in the November 2006 addendum, the examiner noted 
that he reviewed the claims file and stated that the hearing 
tests showed that the Veteran entered service with hearing 
within normal limits and separated with hearing within normal 
limits.  The examiner stated that this clearly indicated that 
the Veteran's hearing loss did not occur while in the 
military and opined that it was "less likely than not" that 
his hearing loss was service-connected.  Further, it was 
noted that the record did not have tinnitus as a complaint 
although there were many opportunities to do so.  Also, it 
was observed that the tinnitus occurred too long after the 
Veteran's service for it to have been caused by the military 
and, therefore, it was less likely than not that the tinnitus 
was service connected.  

The evidence favoring the Veteran's appeal is confined to his 
personal statements and testimony.  In pertinent part, the 
Veteran asserts that he has been suffering from hearing loss 
and tinnitus since his active service.  Again, the Veteran is 
competent to attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Veteran's complaints of experiencing 
hearing loss and tinnitus-type symptoms since service fall 
under this frame of analysis.  However, given the fact that 
the service treatment records are silent as to complaints of 
tinnitus and hearing loss, that the first evidence of 
complaints of tinnitus and hearing loss are not shown until 
many years after service, and there is no medical evidence of 
record relating any currently existing tinnitus or hearing 
loss to active service, the Board affords low probative value 
to the Veteran's statements.  Moreover, as discussed above, 
the VA examiner considered the Veteran's report of in-service 
acoustic trauma and history of hearing loss and tinnitus.

Furthermore, there is no evidence of complaints of hearing 
loss or tinnitus until 2001, more than 30 years after the 
Veteran's separation from service.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence regarding hearing loss and 
tinnitus for more than 30 years between the Veteran's 
separation from service and the first complaints of hearing 
loss and tinnitus tends to show that any existing bilateral 
hearing loss and tinnitus did not have their onset in service 
or for many years thereafter, which negates the presumption 
of service connection under 38 C.F.R. §§ 3.307 and 3.309.

In view of the foregoing, the Board affords greater probative 
value to the negative November 2006 addendum and finds that 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.

IV.	New and Material Evidence

The Veteran's claim of service connection for PTSD was 
previously denied by an October 2001 rating decision.  The 
Veteran was provided his appellate and procedural rights and 
did not appeal.  Therefore, the decision became final.  See     
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of service connection for PTSD was denied 
by an October 2001 rating decision.  The evidence on file at 
the time of this decision consisted of the service treatment 
records, VA treatment records, and the Veteran's statements.  
The service treatment records did not reveal complaints, 
notations, or documentation of a psychiatric disorder to 
include PTSD.  The VA treatment records contained a November 
2000 psychiatric evaluation that showed a notation of rule 
out (R/O) PTSD, chronic and sub threshold for PTSD.  Further, 
while he provided a history of receiving two Purple Heart 
medal for combat related injuries, the evidence of record did 
not include a verification/documentation of the same.  The 
October 2001 rating decision denied the Veteran's claim 
because there was no confirmed diagnosis of PTSD and no 
evidence regarding in-service stressors or documentation of 
the Veteran's awards of the Purple Heart.  

The evidence added to the record since the previous denial in 
October 2001 consists of updated VA treatment records, the 
September 2005 VA examination report, documentation of the 
awards of the Purple Heart, and the Veteran's statements and 
hearing testimony. 

Most importantly, for the purposes of reopening the Veteran's 
claim, is the Veteran's hearing testimony and the 
documentation of the awards of the Purple Heart.  In the 
Veteran's hearing testimony, he described witnessing incoming 
fire, mortars, and rockets as well as being injured.  
Furthermore, the Veteran submitted additional evidence 
showing that he received two Purple Hearts for combat-related 
injuries.  The Board finds that the Veteran's testimony and 
the documentation of the Purple Hearts constitute new and 
material evidence as they relate to an unestablished fact 
necessary to substantiate the claim (an in-service stressor) 
and raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  As detailed above, 
the October 2001 rating decision, in part, denied the 
Veteran's claim for service connection on the basis that the 
Veteran did not respond to inquiries regarding in-service 
stressors and that the record did not show that the Veteran 
was awarded Purple Hearts.  Since the newly submitted 
evidence confirms that the Veteran received two Purple Hearts 
and has described in-service stressors, the Board determines 
that the evidence is new and material.  See 38 U.S.C.A.          
§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  

The Board finds that there is no prejudice to the Veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  The RO has essentially considered the claim 
of service connection on its merits, and, in doing so, met 
all notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

V.	PTSD

The Veteran seeks service connection for PTSD.  In the 
hearing transcript, the Veteran testified that he was a 
combat engineer and was injured several times during active 
service.  He also stated that he witnessed incoming fire, 
mortars, and rockets.   

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In reviewing the evidence of record, the Board finds that the 
Veteran does not have a competent diagnosis of PTSD.  A 
November 2000 VA treatment record reveals a notation of rule 
out (R/O) PTSD and stated that the Veteran was sub threshold 
PTSD.  In a January 2001 VA treatment record, it was again 
noted that the Veteran was sub threshold PTSD.  In a February 
2001 assessment for PTSD, the Veteran explained his in-
service stressors; however, no diagnosis was provided.  The 
remaining VA treatment records only show diagnoses of 
Adjustment disorder, with depressed mood.    

The Veteran was afforded a VA examination in September 2005.  
The Veteran reported that he was a combat engineer during 
service and that he was injured when he was thrown out of a 5 
ton dump truck when one of the tanks was hit by a mine.  The 
Veteran also reported sustaining combat wounds during his 
time in service.  The Veteran reported intrusive distressing 
recollections of the war and on the average, a few times per 
year.  He had distressing dreams about the war, but reported 
no set pattern or frequency.  He had intense psychological 
distress at exposure to internal or external cues that 
resembled aspects of the war were reported and with low 
frequency.  Veteran tried to avoid conversations associated 
with the war and avoided places that aroused recollections of 
the war.  He talked of a markedly diminished interest or 
participation in significant activities.  The Veteran thought 
he had a restricted affect and had difficulty falling or 
staying asleep.  He reported anger outbursts on occasion.  He 
denied any problems with concentrating and occasionally 
experienced hypervigilance.  The examiner noted that the 
symptoms were reported as at times infrequent and minimal, 
suggestive of general remission.  The Veteran was 
administered the Mississippi scale for combat-related PTSD 
and scored a 101.  The score was in a range that was 
characteristic of patient samples that did not carry the 
diagnosis of PTSD.  The examiner stated that the Veteran met 
the criteria for having been exposed to a traumatic event 
during Vietnam.  However, his distressing recollections and 
dreams did not rise to the level of being significantly 
recurrent, so he did not meet criteria B.  He reported 
avoidance of conversations about the war and a markedly 
diminished interest in significant activities, but it was not 
clear if the pattern was a significant departure from pre-
military behavior.  He denied problems with feeling detached 
from others and reported a restricted range of affect, so he 
met criteria C.  He described periods of difficulty falling 
asleep as well as anger outbursts, but frequency and 
intensity was variable.  Although endorsed during an earlier 
assessment, the Veteran denied problems with concentration 
and none were apparent during the examination.  He reported 
hypervigilance, but this was reported as infrequent.  Since 
the Veteran did not meet all the criteria for PTSD, the 
anxiety disturbance was considered subclinical.  The examiner 
listed a diagnosis of Anxiety disorder, not otherwise 
specified with mixed anxiety-depressive symptoms.  The Board 
finds the opinion of the examiner to be probative as it is 
based on a through examination of the Veteran, a review of 
the claims file, and is supported by a full rationale.  There 
is no contrary medical opinion of record.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

The Board acknowledges the Veteran's personal assertions that 
he suffers from PTSD.  Indeed, he is perfectly competent to 
report the symptoms that he believes are caused by PTSD.  The 
Veteran's competency ends at this point, however. The Veteran 
is a layperson and is not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Moreover, as discussed, the 
VA examination considered his complaints, his history, his 
claims file along with psychological testing and determined 
that the criteria for a diagnosis of PTSD had not been met.  
The Board therefore affords greater weight to the VA 
examination report.  Accordingly, the Board concludes that 
the Veteran does not have a competent medical diagnosis of 
PTSD.

Without evidence of a current diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV, a preponderance 
of the evidence is against the Veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

The appeal as to whether new and material evidence had been 
submitted to reopen a claim of service connection for left 
leg shell fragment wounds is dismissed.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


